Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.
                                                                    DETAILED ACTION
Priority
Receipt is acknowledged of a 371 of international PCT application.
 				Information Disclosure Statement
The information disclosure statement filed 01/17/2019 has been fully considered and is attached hereto.
Claim Objections
Claim 3 is objected to because of the following of lack of intelligible content informalities: 
● In Claim 3, Line 2, “second side portion” should read - - second side portions - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 3-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Jeon (US 2015/0168995) in view of Kim (US 2014/0049720). 
Regarding Claim 1, Jeon (In Fig 5) discloses a housing (40/20/70) comprising: 
a first frame (40) including a rectangular bottom plate portion (41), and side plate portions (42) provided along an outer perimeter edge of the bottom plate portion (41) and perpendicular to the bottom plate portion (Fig 5); and 
a second frame (20) including a rectangular holding portion (21), and fixation portions (23) each having an outer surface to abut outwardly with an inner surface of the corresponding one of the side plate portions (42) of the first frame (40), (Fig 5), 
wherein the first frame (40) is fitted onto the second frame (20) with the bottom plate portion (41) of the first frame facing the holding portion (21) of the second frame (Fig 5), 
a first one of the side plate portions (42) of the first frame (40) has a notch (44) formed at an edge of the first side plate portion farther from the bottom plate portion (41) of the first frame (Fig 5). 
However Azuma does not disclose 
wherein the notch has a notch depth increasing gradually in a direction from a far position toward a near position to a second one of the side plate portions adjacent to the first side plate portion, and 
a plurality of the notches are formed in the first side plate portion, among which a rate at which the notch depth increases gradually becomes greater in the direction from the far position toward the near position.
Instead Kim (In Fig 1-3) teaches wherein the notch (H) has a notch depth increasing gradually in a direction from a far position (position starting from top surface 521) toward a near position (position ending close to top surface 410) to a second one of the side plate portions adjacent to the first side plate portion (Fig 2), and 
a plurality of the notches (H) are formed in the first side plate portion (521), among which a rate at which the notch depth increases gradually becomes greater in the direction from the far position (position starting from top surface 521) toward the near position (position ending close to top surface 410), (Fig 2).

Regarding Claim 3, Jeon in view of Kim discloses the limitation of 1, however Jeon (In Fig 5) further discloses wherein the first side plate portion (42) is formed at both ends of the second side plate portion (42), (Fig 2A). 
Regarding Claim 4, Jeon in view of Kim discloses the limitation of 1, however Jeon (In Fig 5) further discloses when a housed object (10) in the shape of a rectangular parallelepiped is sandwiched between Page 3 of 6Attorney Docket No.: US75037the first frame (40) and the second frame (20), when the first frame (40) is fitted onto the second frame (20) by the first frame being turned around a contact portion between the first frame and the second frame as a pivotal axis (in order to position cover 40 over guide frame 20, 40 needs to be turned around a contact portion between the 40 and 20 as a pivotal axis), a notch edge defining the notch depth of the notch (44) comes in contact with a flexible film (31) protruding out of the housed object (10), substantially simultaneously across its length from a closer end (one end width of 31) to a farther end (other end width of 31) relative to the pivotal axis (in order to position cover 40 over guide frame 20, 40 needs to be turned around a contact portion between the 40 and 20 as a pivotal axis and comes in contact with 31 substantially simultaneously across the width of 31 from one side to the other side).
Regarding Claim 5, Jeon in view of Kim discloses the limitation of 4, however Jeon (In Fig 5) further discloses wherein a fixation assisting mechanism (43) for assisting in fixing the side plate portion (42) of the first frame (40) to the fixation portion (23) of the second frame (20) is formed in a region where the flexible film (31) is not present (Fig 5).
Regarding Claim 6, Jeon in view of Kim discloses the limitation of 1, however Jeon (In Fig 5) further discloses wherein a housed object (10) in the shape of a rectangular parallelepiped and sandwiched between the 
Regarding Claim 7, Jeon in view of Kim discloses the limitation of 6, however Jeon (In Fig 5) further discloses wherein the apparatus further comprising: a light source unit (60) disposed so as to face a lower surface of the housed object (10) parallel to the upper surface (Fig 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Display Device US 2017/0010499, Display Apparatus US 7,234,945, Display Device US 2007/0188675, Liquid Crystal Display Device US 2014/0176869. Other pertinent art made of record are on form PTO-892 notice of reference cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835           

/ZACHARY PAPE/Primary Examiner, Art Unit 2835